 



EXHIBIT 10.1

October 5, 2004

Mr. John E. Jackson
62 North Knights Gate Circle
Cypress, Texas 77382

Dear John:

This letter summarizes Hanover Compressor Company’s offer to you to serve as the
Company’s President and Chief Executive Officer (“President and CEO”) in
Hanover’s corporate office in Houston, Texas. In this role, you will report to
the Company’s board of directors.

As a current employee, certain of the benefits offered and conditions of
employment are already familiar to you but are repeated herein for completeness
and clarity. As Hanover’s President and CEO, your compensation and the other
terms and conditions of employment are set by the Company’s board of directors.
Initial compensation for this position is as follows.

     
Base Salary:
  $540,000.00 annual base salary for the remainder of 2004, on a pro-rata basis,
and for 2005 ($20,769.23 per pay period for 26 pay periods per full year).
 
   
Bonus
Opportunity:
  0 – 100% of annual base salary to be paid annually based upon personal
performance as well as Company performance, and as determined by the Company’s
board of directors.
 
   
Stock Option
Program:
  As of the date hereof, the Company is granting to you 100,000 restricted
shares of Company common stock, which will vest at the rate of 25% per year over
a four-year period and will otherwise be subject to the provisions of the 2003
Stock Incentive Plan. In addition, provided that you remain continually employed
by the Company in a role substantially similar to that described herein, you
will be given the full opportunity to participate in the stock,

 



--------------------------------------------------------------------------------



 



     
October 5, 2004
Page 2
   
 
   

  incentive, retirement and other plans offered to the most senior officers of
the Company.
 
   
Severance:
  The Company will make an immediate lump sum severance payment to you equal to
three times the sum of your annual base salary and target bonus which was in
effect immediately before the “Change of Control”, if within the first twelve
months following a “Change of Control” of the Company (i) you terminate your
employment with the Company for “Good Reason” or (ii) the Company terminates
your employment without “Cause”. Otherwise, the Company will make a severance
payment to you equal to one times your annual base salary, payable in 24 equal
monthly installments, if the Company terminates your employment without “Cause”
at any time other than the first twelve month period immediately following a
“Change of Control”. In either of these circumstances, the Company shall also
reimburse you for your COBRA premiums, paid to continue your current health
benefits, for a period of up to eighteen months.
 
   

  Please note, however, that this agreement will not obligate the Company to
make any severance payment to you in the event that (i) you resign or
voluntarily terminate your employment with the Company for any reason, other
than “Good Reason” within the first twelve months following a “Change of
Control”, (ii) your employment ends due to your death or inability to perform
the essential requirements of the job, with or without reasonable accommodation,
due to disability, or (iii) you are terminated for “Cause”. Additionally, in the
event that the Company subsequently implements employment contracts for its
executive managers that contain Change of Control-related severance provisions
more favorable to managers than that described above, you will be offered
similar protections.
 
   

  These commitments regarding your severance are contingent upon, and are in
consideration for your continued compliance with your post-termination
obligations, including the Cooperation, Confidential Information and
Non-competition and Non-solicitation provisions, which are addressed below.
 
   

  For purposes of this letter agreement, the terms “Change of Control” and
“Cause” will have the same definition as used in the Company’s 2003 Stock
Incentive Plan under the terms “Corporate Change” and “Cause,” respectively, and
are incorporated herein by reference. Moreover, voluntary termination of
employment for “Good Reason” shall be defined as any situation within the first
twelve months following a “Change in Control” of the Company in which your
termination of employment with the Company (i)

 



--------------------------------------------------------------------------------



 



     
October 5, 2004
Page 3
   
 
   

  promptly follows a material reduction of your duties and responsibilities or a
permanent change in your duties and responsibilities which are materially
inconsistent with the type of duties and responsibilities then in effect or your
title, (ii) promptly follows a reduction in your annual base salary (without
regard to bonus compensation, if any) or a reduction in your annual bonus
opportunity as set forth in this letter (it is acknowledged that a reduction in
the actual amount of your bonus from year to year as a result of the criteria
addressed above will not be considered a reduction in bonus opportunity), (iii)
promptly follows a material reduction in your employee benefits (without regard
to bonus compensation, if any) if such reduction results in you receiving
benefits which are, in the aggregate, materially less than the benefits received
by other comparable employees of the Company generally, (iv) promptly follows a
material failure by the Company to comply with the terms of this letter or to
pay any compensation when due, but only after you provide notice to the Company
of such failure and the Company has reasonable opportunity to cure, or (v) the
Board otherwise determines that a voluntary termination by you is for “Good
Reason” under the circumstances then prevailing.
 
   
Benefits &
Vacation:
  As a full time employee, you are also eligible to participate in the various
benefit programs offered by the Company. You will be entitled to up to four
weeks of vacation per year.
 
   
Cooperation:
  We ask that you agree to act at all times in a manner consistent with the
interests of Hanover Compressor Company and it affiliated entities with respect
to our shareholders, customers, employees, agents, and lenders. Neither you nor
the Company will defame or disparage each other. You further agree that should
your employment end, you will provide reasonable cooperation to the Company in
response to reasonable requests made by the Company for information or
assistance, including but not limited to, participating upon reasonable notice
in conferences and meetings, providing documents or information, aiding in the
analysis of documents, or complying with any other reasonable requests by the
Company including execution of any agreements that are reasonably necessary.
 
   
Confidential
Information:
  During your employment you will be given access to information relating to the
business and affairs of Hanover Compressor Company and its affiliated entities,
including, without limitation, trade secrets, designs, technology, processes,
data, techniques,

 



--------------------------------------------------------------------------------



 



     
October 5, 2004
Page 4
   
 
   

  inventions (whether patentable or not), works of authorship, formulas,
business and development plans, customer lists, software programs and
subroutines, source and object code, algorithms, terms of compensation and
personnel assessments of employees, information regarding the Company’s
facilities, processes, operating procedures, financial data, purchasing
practices, marketing, management procedures, books and records, employee or
personnel data, contractual arrangements or proposals, properties and business
affairs of the Hanover entities, as well as the Company’s business plans and
budgets, information concerning the Company’s actual or anticipated business,
research or development, and may receive information in confidence by or for any
of the Hanover entities from any other person (collectively “Confidential
Information”). We ask that you agree that you will not, at any time, directly or
indirectly, for any reason whatsoever, with or without cause, except in the
appropriate course of Company business or unless pursuant to a lawful subpoena,
disclose or disseminate any Confidential Information to any person or entity,
nor will you use any Confidential Information in competing with Hanover
Compressor Company or its affiliated entities in any manner. It is expressly
understood that the Confidential Information covered by this paragraph includes
only information that is confidential or proprietary information of one or more
of the Hanover entities and therefore does not include information which is
generally available to the public.
 
   
Non-competition and Non-solicitation:
  We also request that you agree that in exchange for your compensation and
other consideration, as well as the Company’s providing you access to its
Confidential Information, for a two (2) year period following your termination
from employment with the Company for any reason, you will not directly or
indirectly on behalf of yourself or any other person(s), company, partnership,
corporation, or business of whatever nature compete with the Company or its
affiliated entities, which includes your promise not to: (i) engage in, carry
on, or have a financial interest in (in any capacity whatsoever, including,
without limitation, as an officer, director, shareholder, owner, partner, joint
venturer, manager, advisor, employee, independent contractor or consultant) any
entity that competes with the business of Hanover Compressor Company or its
affiliated entities; (ii) induce or attempt to influence any employee, agent,
consultant or independent contractor of Hanover Compressor Company or its
affiliated entities to terminate work or employment with the Company, or
otherwise adversely interfere with or affect the business relationship between
them; or (iii) divert, take, solicit and/or accept

 



--------------------------------------------------------------------------------



 



     
October 5, 2004
Page 5
   
 
   

  the business of any entity that is or has been a customer of Hanover
Compressor Company or its affiliated entities, or any potential customer of
Hanover Compressor Company or affiliated entities. This agreement shall apply
regardless of whether your employment terminates under circumstances which
entitle you to receive the severance payments described above. If you breach the
foregoing covenants, the Company shall be no longer obligated to provide you
severance payments or continued reimbursement for health care benefits; however,
this shall not prohibit the Company in any way from pursuing or obtaining other
or additional remedies at law or at equity. These non-competition and
non-solicitation provisions will control over any other non-competition or
related agreements in the Company’s plans and policies, including the stock
option agreement and/or plan.
 
   
Injunctive Relief:
  Please also agree that the covenants set forth herein pertaining to
Cooperation, Confidential Information and Non-competition and Non-solicitation
impose a reasonable restraint in light of the activities and business of the
Company. Because of the difficulty of measuring economic loss to the Company as
a result of the breach of any of these covenants and because of the immediate
and irreparable damage that could be caused to the Company for which it would
have no other adequate remedy, in the event of an alleged breach any of these
covenants, the covenants may be enforced by the Company by injunctions,
restraining orders, and other equitable actions.
 
   
Start Date:
  Your new position with the Company will become effective on October 25, 2004.
 
   
Dispute
Resolution:
  Any controversy or claim arising out of or relating to your employment,
separation from, and/or affiliation with the Company, except for those
pertaining to the Cooperation, Confidential Information, and Non-competition and
Non-solicitation provisions above, shall be resolved by arbitration in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction. In reaching his or her
decision, the arbitrator shall have no authority to change or modify any
provision of this Agreement.
 
   
Choice of Law:
  This Agreement is made and shall be enforced pursuant to the laws of the State
of Texas in Houston.

 



--------------------------------------------------------------------------------



 



     
October 5, 2004
Page 6
   
 
   
Entire Agreement:
  This letter contains the entire agreement between you and the Company
concerning the subject matter hereof and supersedes any prior or contemporaneous
agreements between you and the Company, and cannot be changed, modified, or
amended without a written agreement signed by the Company and you.
 
   
Successors and Assigns:
  This agreement shall be binding upon you, your heirs, successors, and assigns
and the Company and its successors and assigns. The Company may assign its
rights, duties and obligations under this agreement. However, your rights,
duties and obligations are personal and therefore shall not be transferred or
assigned by you to another.

Your acceptance of this offer can be confirmed by signing the acceptance below
and returning a copy to my attention.

We are very pleased to extend this offer to you.

Sincerely,

Hanover Compressor Company

         
By:
  /s/ Victor E. Grijalva

--------------------------------------------------------------------------------

   

  Name: Victor E. Grijalva    

  Title: Chairman of the Board    
 
       
Accepted:
  /s/ John E. Jackson

--------------------------------------------------------------------------------

  Date: October 5, 2004

  John E. Jackson    

 